Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 1 of 14 PageID# 1




                    IN THE UNITED STATES DISTRICT
                  COURT FOR THE EASTERN DISTRICT OF
                               VIRGINIA



 E-NOMADS SRL                              Case No.:

              Plaintiff,
                                           DECLARATORY JUDGMENT
 vs.
                                           COMPLAINT
 LINGXIAN (GUANGZHOU )
 TECHNOLOGY CO., LTD.
            Defendant




                           NATURE OF THE ACTION

       1.     This is an action for a declaratory judgment action of invalidity of

U.S. Design Patent No. D884,252, titled “3D Printed Moon Lamp” that was filed

10 July 2018 and issued 12 May 2020 (Exhibit 1; the ‘252 patent).

       2.     Beginning in September 2020, defendant has filed complaints

with Amazon.com Inc. (“Amazon”) alleging that plaintiff was selling products on

the Amazon Marketplace that infringed the ‘252 patent. The listings for the

accused products were deactivated. Plaintiff pursued appeals and submitted

evidence to Amazon that were sufficient to convince Amazon to reinstate

listings for the accused products.

       3.     In a notification received from Amazon on 29 April 2021 (Exhibit

2), plaintiff was again notified that defendant had represented to Amazon that

plaintiff was infringing US Design Patent No. D884,252. Amazon’s automated

system responded by removing plaintiff’s product listings and has effectively
Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 2 of 14 PageID# 2



barred plaintiff from selling lamps having a design like that of the ‘252 patent.

Appeals to Amazon’s dispute teams have proved unavailing this time around.

      4.      At the time the complaints were filed, the ‘252 patent was the

subject of three ex parte reexamination requests assigned USPTO control

numbers 90/014,589; 90/014,617; and 90/014,719. In each reexamination,

the USPTO published determinations that multiple prior art patents and

publications before the filing date of the ‘252 patent raised substantial new

questions of patentability. The USPTO has ordered that each of the

reexaminations should proceed.

      5.      This action seeks a judicial declaration of invalidity,

noninfringement in the alternative, and claims for tortious interference with

plaintiff’s business expectancy in its selling relationship with Amazon. Plaintiff

also seeks compensatory damages for the harms caused to it by defendant’s

assertion of the invalid ‘252 patent.

                                  THE PARTIES

      6.      Plaintiff is a corporation organized under the laws of Romania

with a principal place of business at BD VASILE MILEA NR.7 BL.B1 SC.1 ET.2

AP.12, Bucharest, Romania, and has a business that sells products in the US

marketplace of <amazon.com>.

      7.      Defendant is a Chinese company having an address listed in the

USPTO assignment records as No. 401 of Building 2 NO.8 of Yongxing Park St,

Baiyun District, Guangzhou, Guangdong CHINA 510000.




                                        2
Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 3 of 14 PageID# 3



                                JURISDICTION AND VENUE

       8.      This court has personal jurisdiction over defendant under 35

U.S.C. 293 as Defendant has not identified an agent for service of process in

the United States in connection with the ‘252 patent. Section 293 thus

provides this court with personal jurisdiction over defendant (“The court shall

have the same jurisdiction to take any action respecting the patent or rights

thereunder that it would have if the patentee were personally within the

jurisdiction of the court.”).

       9.      This Court has subject matter jurisdiction under 28 U.S.C. §§

2201, 2202, and 1338, as a declaratory judgment action arising under the

Patent Laws, Title 35 of the United States Code.

       10.     Venue is proper in this district under 28 U.S.C. §§ 1391(b) and

(c).

                         FACTS COMMON TO ALL COUNTS

       11.     Plaintiff has a business selling a variety of products in the US

marketplace of <amazon.com>.

       12.     Three of the products that plaintiff had offered for sale on

Amazon were spherical moon lamps having external surface features and

shading designed to simulate a lunar surface (the Accused Products). See

Figure 1 below.




                                         3
Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 4 of 14 PageID# 4




                   Figure 1 – Representative Image of the Accused Products

      13.     On 29 April 2021, plaintiff received an email from Amazon

(Exhibit 2) bearing the subject line “Notice: Policy Warning.” This email then

reported that a “rights owner” filed a complaint alleging that plaintiff’s lamp

was of a design that infringed US D884,252. The information at the bottom of

the notice indicated that the contact information for the complainant was “sss

1948535071@qq.com.”

      14.     US Design Patent Number D884,252 is entitled “3D Printed Moon

Lamp”, was filed on 10 July 2018, and issued on 12 May 2020 to inventor

Jungui Deng of Guandong, China. The assignee listed on the front face of the

patent is Linxian (Guangzhou) Technology Co., Ltd. of Guangzhou, China.

(Exhibit 1)

      15.     At the time plaintiff received the 29 April 2021 notice from

Amazon, the USPTO had published its findings that the references cited in

Reexam Nos. 90/014589 (dated 26 January 2021) and 90/014617 (dated 25




                                             4
Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 5 of 14 PageID# 5



January 2021) raised substantial new questions of patentability regarding the

novelty of the design in the ‘252 patent.

      16.     On information and belief, defendant was aware of the

determinations that had been made by the USPTO in Reexam Nos. 90/014589

and 90/014617 when it filed the complaints with Amazon in late April 2021

that accused plaintiff of infringement. The USPTO findings in Reexam No.

90/014719 were published on 26 May 2021.

      17.     When defendant filed the infringement complaints with Amazon

that lead to the 29 April 2021 notification (Exhibit 2), defendant was aware that

the USPTO had published determinations that the ‘252 patent were the subject

of substantial new questions regarding the patentability of the claimed design.

      18.     A reasonable person with knowledge of the determinations made

in Reexam Nos. 90014589 and 90014617 would have understood by the end of

January 2021 that the ‘252 patent was invalid and could not be enforced in

good faith.

      19.     The prior art as of the ‘252 patent filing date of 10 July 2018 had

already disclosed a lamp design in a spherical shape having surface features

simulating that of the moon.

      20.     The prior art relevant to the validity of the ‘252 design patent

includes designs shown in patent publications, product reviews on

<youtube.com>, and in product offerings listed in the marketplace of

<amazon.com>. Charts comparing the prior art patented designs and publicly

available products is attached hereto as Exhibit 3.


                                        5
Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 6 of 14 PageID# 6



      21.     The patent publications that were published before the filing date

of the ‘252 patent include the following:

            Number                      Inventor         Publication Date
CN Design Patent No. 304181105S         Tan Yu           16 June 2017
EPO RCD No. 004393957-0001              Gang Wang        17 October 2017
EPO RCD No. 004557163-0001              Lv Weijia        20 December 2017
EPO RCD No. 005138302-0001              Xi Luo           4 May 2018
CN Design Patent No.                    Jianjun Chen     6 April 2018
CN304573735S


      22.     China Design Patent No. 304181105S was filed on 04 January

2017 and published on 16 June 2017 listing Tan Yu as the inventor (the Yu

patent). The Yu patent was published more than one year before the filing date

of the ‘252 patent.

      23.     The prior art products that were publicly disclosed or on sale

before the filing date of the ‘252 patent include:

              Title                 Source                   Date
 Enchanting Lunar Moon Night        Youtube.com              24 July 2017
 Light Best Lunar Night Light       https://bit.ly/3isz1gg
 Moon Light Moon Lamp Led 3d        Youtube.com              27 October 2017
 USB Lunar Art                      https://bit.ly/3wi3u57
 3D Print Moon Lamp Night           Youtube.com              10 November
 Light 50% Off                      https://bit.ly/3iq8pMW   2017

 GPJOY Lighting Night Light 3D      Youtube.com              17 November
 Printing Moon Lamp                 https://bit.ly/3x6H5ro   2017

 Creative 3D Printing Moon LED      Youtube.com              5 January 2018
 Light Lamp Touch Control           https://bit.ly/2SnpjkG

 Ehobroc 3D Printing Moon           Amazon.com               10 November
 Globe Light                        https://amzn.to/2TxjP    2017
                                    UL




                                         6
Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 7 of 14 PageID# 7



      24.     The Ehobroc Moon Lamp was disclosed and advertised for sale in

the US on Amazon.com under listing ASIN B076JWBDZ7 by at least 10

November 2017 (last accessed 4 June 2021 at https://amzn.to/2TxjPUL).

      25.     A customer question for this product was answered on 17

November 2017.

      26.     The oldest published customer review in the listing is dated 13

November 2017.

      27.     The characteristics of all of the prior art design patents and

products in Exhibit 3 include a spherical or moon-shaped lamp mounted atop

a zig-zag open frame base just like the ‘252 patent.

      28.     The lamp design that is the subject of the ‘252 design patent is

identical to the prior art design patents and products in Exhibit 3.

      29.     The prior art design patents and products in Exhibit 3 were not

considered by the examiner in the original prosecution of the ‘252 patent.

      30.     The design of the ‘252 patent is not novel relative to the prior art

design patents and products of Exhibit 3 and is invalid under 35 U.S.C. §102.

      31.     To the extent that there might be minor differences between the

design of the ‘252 patent and the prior art design patents and products of

Exhibit 3, those differences would have been minor and obvious to one having

an ordinary level of skill in the art under 35 U.S.C. §103.

      32.     In connection with pending reexamination control number

90/014617 and before plaintiff received the notification of defendant’s

infringement allegations on 29 April 2021, counsel for defendant attempted to

distinguish the prior art in a document filed with the USPTO on 3 March 2021.
                                        7
Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 8 of 14 PageID# 8



Defendant asserted that the proper scope of the ‘252 patent entitled “3D

Printed Moon Lamp” did not actually include a lamp having lunar surface

features. See Exhibit 4 (emphasis added):

      All of the cited references show a sphere with possible lumps and
      indentations mimicking lunar craters and other landforms on moon.
      However, nothing in the references discloses or suggests a sphere with
      a smooth surface without any patterns in a minimalistic
      ornamental design as claimed in the '252 patent. Thus, at least this
      claimed feature is not found in the cited references.


      33.     The accused lamps that were sold by plaintiff have surface

features “mimicking lunar craters and other landforms” of the moon surface.

They do not have a “smooth surface without any patterns.”

      34.     The representations of infringement made to Amazon as to

plaintiff’s products is inconsistent with the representations made to the USPTO

about the scope of the claimed design in the ‘252 design patent.

      35.     Plaintiff contacted defendant to obtain a withdrawal of the

allegations of infringement after receiving the 29 April 2021 notification from

Amazon.

      36.     Defendant was presented with the inconsistent assertion

regarding the scope of the ‘252 design patent and the existence of surface

features on plaintiff’s products. Defendant refused to withdraw its infringement

allegations to Amazon regarding the ‘252 patent.

      37.     The allegations of infringement of the invalid ‘252 design patent

have harmed plaintiff’s business and interfered with plaintiff’s selling privileges

on Amazon.


                                        8
Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 9 of 14 PageID# 9



       38.    Defendant’s allegations of infringement have shut down all of

plaintiff’s sales of the accused products.

       39.    Amazon has established a website for reporting infringement of

patents, copyrights, and trademarks at https://amzn.to/3gcS78P.

       40.    Amazon has acts quickly when allegations of design patent

infringement are made.

       41.    Amazon’s current system for acting on such claims are believed

to be performed by automated programs that merely perform a simple image

matching comparison between the patented design and the accused product. A

sufficiently close design is deemed to be an infringement and the seller’s listing

is deactivated.

       42.    Little to no human effort is made to evaluate the merits of a claim

received by the Amazon reporting system. Accordingly, false claims of IP

infringement made to Amazon are well known and widely abused.

                                        Count 1:
                                      INVALIDITY


       43.    Plaintiff herein incorporates by reference into this count the

allegations appearing in paragraphs 1-42 of this Complaint.

       44.    The ‘252 patent is invalid under Title 35 of the US Code,

including lack of novelty under Section 102 and for obviousness under Section

103.

       45.    The ‘252 design patent is invalid as lacking novelty under 35

USC § 102 because the claimed design was publicly disclosed, offered for sale,

and/or sold before the filing date of the ‘252 patent as shown by the patent
                                        9
Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 10 of 14 PageID# 10



 publications, product disclosures, and offers for sale that are identified in

 Exhibit 3.

       46.     If not lacking novelty, the ‘252 patent is invalid for obviousness

 under 35 USC § 103 because whatever differences might exist between the

 prior art patent publications, product disclosures, and products offered for sale

 in Exhibit 3 compared to the lamp of the ‘252 patent are so minor as to have

 been obvious to those skilled in the art as of the filing date of the ‘252 patent.

       47.     Plaintiff prays for a judgment that the ‘252 design patent is

 invalid.

                                    COUNT 2:
                                NO INFRINGEMENT

       48.     Plaintiff herein incorporates by reference into this count the

 allegations appearing in paragraphs 1-42 of this Complaint.

       49.     The Accused Products all have external surface features with

 bumps and three dimensional structures similar to a lunar landscape.

       50.     Plaintiff has represented to the USPTO that the proper

 interpretation of the ‘252 patent is one of a lamp having a “smooth surface

 without any patterns in a minimalistic ornamental design.”

       51.     If defendant’s interpretation of the design claimed in the ‘252

 patent is correct, plaintiff’s Accused Products do not infringe.

       52.     Plaintiff prays for a judgment that its Accused Products do not

 infringe the ‘252 patent if the claim scope that was asserted by defendant to

 the USPTO is adopted as the proper claim scope for the ‘252 design patent.



                                          10
Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 11 of 14 PageID# 11



                                COUNT 3:
             TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIP

       53.      Plaintiff herein incorporates by reference into this count the

 allegations appearing in paragraphs 1-42 of this Complaint.

       54.      Plaintiff is an authorized seller on the Amazon Marketplace and

 is a party to Amazon’s Business Solutions Agreement. That agreement allows

 plaintiff to sell items on Amazon and, until the complaints filed by defendant,

 plaintiff had a successful business selling its moon lamps on Amazon.

       55.      Defendant knew, or should have known, about plaintiff’s

 business relationship with Amazon when it identified plaintiff as a seller on

 Amazon in the complaints sent to Amazon.

       56.      Defendant deliberately, recklessly, and without factual support

 filed one or more complaints with Amazon alleging that the lamps offered for

 sale by plaintiff infringed the ‘252 design patent.

       57.      Defendant submitted or caused to be submitted those complaints

 to Amazon with the intent of having Amazon remove plaintiff’s listings for its

 moon lamps and to restrict further sales of these products.

       58.      Defendant improperly accused plaintiff of infringement with the

 knowledge that the ‘252 patent was invalid.

       59.      No reasonable person could reasonably expect to defend the

 validity of the ‘252 patent in light of the prior art that was published before the

 filing date of the ‘252 patent.

       60.      In filing the complaints against plaintiff, defendant intended to

 interfere with plaintiff’s business and its sales of moon lamps on Amazon.

                                          11
Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 12 of 14 PageID# 12



       61.      Defendant did not file its complaints with Amazon against

 plaintiff in good faith.

       62.      Defendant accused plaintiff of infringement with the knowledge

 that it had previously represented to the USPTO in reexamination control

 number 90014617 that the proper scope of the ‘252 patent was “a sphere with

 a smooth surface without any patterns in a minimalistic ornamental design as

 claimed in the '252 patent.”

       63.      The filing of the infringement allegations with Amazon in April

 2021 was objectively baseless.

       64.      As a direct result of defendant’s improper actions, plaintiff’s

 selling privileges have been restricted. Plaintiff is no longer able to sell the

 Accused Products on the Amazon Marketplace.

       65.      Plaintiff now has an inventory of moon lamps that it cannot sell

 and will incur costs to remove such inventory from Amazon’s warehouses and

 transport them to another storage facility.

       66.      Plaintiff has been harmed by the loss of profits that would have

 been associated with sales of the Accused Products that would have occurred

 in normal course of sales based on its pattern of past sales.

       67.      Plaintiff prays for a judgment in its favor recognizing the harm to

 its business expectancy and awarding monetary compensation for its costs and

 lost profits associated with that harm.

                                  Prayer for Relief

       WHEREFORE, plaintiff requests this Court to enter the following relief for

 the plaintiff, E-Nomads SRL, that:
                                           12
Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 13 of 14 PageID# 13



         A.    For judgment that US Patent Number D884,252 is invalid;

         B.    For judgment that plaintiff’s Accused Products do not infringe US

 D884,252;

         C.    For judgment that plaintiff’s business expectancy with

 Amazon.com has been harmed by the actions of defendant in the amount of

 FIVE HUNDRED DOLLARS ($500,000.00), as compensatory damages, plus

 interest at the maximum rate allowed by law on the entire judgment date until

 paid;

         D.    That preliminary and permanent injunctions be issued enjoining

 defendant and its agents, affiliates, all persons in concert or participation with

 any of them, and any entity owned or controlled by defendant who receives

 actual notice of the injunction from (i) making any further allegations of

 infringement of US Patent No. D884,252, (ii) retaliating against plaintiff by

 purchasing items from plaintiff on the Amazon marketplace so as to file false

 allegations and negative reviews of plaintiff’s other products; and (iii) retaining

 a full and complete copy of all such allegations made for a period of one year

 after publication to any third party;

         E.    That plaintiff be awarded interest, including pre-judgment

 interest, on any of the foregoing sums in accordance with 28 USC § 1961;

         F.    That plaintiff be awarded its costs in this civil action, including

 reasonable attorneys’ fees and expenses; and

         G.    That plaintiff be awarded such other and further relief as the

 court may deem just and proper.


                                          13
Case 2:21-cv-00337-AWA-DEM Document 1 Filed 06/15/21 Page 14 of 14 PageID# 14



  Dated: 15 June 2021               Respectfully submitted,

                                    /Lance G. Johnson/
                                    Lance G. Johnson, VA 27929
                                    Johnson Legal PLLC
                                    12545 White Drive
                                    Fairfax, Virginia 22030
                                    (202) 445-2000
                                    Docketing@lgjlegal.com




                                     14
